   Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 1 of 37



                      DISTRICT COURT OF THE VIRGIN ISLANDS
                              DIVISION OF ST. CROIX


MELBA MOORE,                              )
                                          )
                  Plaintiff,              )
            v.                            )
                                          )                 Civil Action No. 2014-0081
U.S. VIRGIN ISLANDS DEPARTMENT OF         )
TOURISM,                                  )
                                          )
                  Defendant.              )
__________________________________________)

Attorneys:
Lee J. Rohn, Esq.,
Mary Faith Carpenter, Esq.,
Rhea Lawrence, Esq.,
St. Croix, U.S.V.I.
        For Plaintiff

Shari N. D’Andrade, Esq.,
St. Croix, U.S.V.I.
        For Defendant

                                 MEMORANDUM OPINION
Lewis, Chief Judge

       THIS MATTER comes before the Court on Defendant’s “Amended Motion for Summary

Judgment” (Dkt. No. 65); Plaintiff’s “Revised Opposition to Defendant’s Motion for Summary

Judgment” (Dkt. No. 66); and Defendant’s “Reply to Opposition to Motion for Summary

Judgment” (Dkt. No. 68). For the reasons that follow, Defendant’s Amended Motion for Summary

Judgment will be granted in part and denied in part. Specifically, the Motion will be granted as it

pertains to Plaintiff’s claims for wrongful termination, defamation, and breach of the duty of good

faith and fair dealing, and will be denied as to the claims for sexual harassment, retaliation, and

violations of the Virgin Islands Civil Rights Act.
    Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 2 of 37



                                        I.      BACKGROUND

        A.       Procedural History

        Plaintiff Melba Moore (“Plaintiff”) brings this action against Defendant U.S. Virgin Islands

Department of Tourism (“Defendant”). In Count I, Plaintiff alleges discrimination on the basis of

sex, race, religion and national origin under 42 U.S.C. § 2000e (“Title VII”), and discrimination

on the basis of race, color and age under 42 U.S.C. § 1981. Plaintiff also brings claims for sexual

harassment (Count II), retaliation (Count III), violations of the Virgin Islands Civil Rights Act

(“VICRA”) (Count IV), wrongful termination (Count V), defamation (Count VI), and breach of

the duty of good faith and fair dealing (Count VII). Plaintiff seeks compensatory damages, as well

as attorneys’ fees and costs, and pre- and post-judgment interest. (Dkt. No. 1).

        Defendant has filed an Amended Motion for Summary Judgment, in which it seeks

judgment as a matter of law on the claims alleging sexual harassment, retaliation, violations of

VICRA, wrongful termination, defamation, and breach of the duty of good faith and fair dealing.

(Dkt. No. 65). Plaintiff concedes that summary judgment is appropriate with respect to her

wrongful termination and defamation claims, (Dkt. No. 66 at 1), but otherwise opposes the Motion.

(Dkt. No. 66).

        B.       Factual Background 1

        In November 2012, Alvin Milligan (“Milligan”) interviewed Plaintiff Melba Moore

(“Plaintiff”) for a job at the Virgin Islands Department of Tourism (“Tourism”). (Dkt. Nos. 67 at

1-2; 58-1 at 4). Plaintiff was not hired, but after the interview, Plaintiff asserts that Milligan began



1
  The “facts” set forth herein are based on the various assertions of the parties as presented in their
respective pleadings and filings, and in the underlying discovery. They do not constitute findings
of the Court by a preponderance of the evidence. Rather, they are recited solely for purposes of
resolving Defendant’s Motion for Summary Judgment—that is, to determine whether Defendant
is entitled to judgment as a matter of law or whether there are genuine issues of fact for trial.
                                                   2
   Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 3 of 37



sending her messages via Facebook, asking if she would visit him because he was “lonely.” (Dkt.

Nos. 67 at 2; 58-1 at 7). Plaintiff rebuffed Milligan’s requests. (Dkt. Nos. 58-1 at 7-9; 58-19 at

¶ 6). In April 2013, Plaintiff ran into Milligan while shopping and Milligan told her to come and

see him the next day at Tourism, as he had a job for her. (Dkt. No. 58-3 at 7). Milligan hired

Plaintiff as a “welcome greeter” that next day. (Dkt. No. 67 at 2).

       Plaintiff’s “welcome greeter” services were procured by a contractual agreement

(“Contract”) beginning on May 20, 2013. (Dkt. No. 52 at 1, 8). The Contract specified the days

and number of hours to be worked, hourly rate of compensation, and that Plaintiff was obligated

to pay any taxes related to her compensation. Id. at 1. The Contract was for a six-month term, with

an option for extension by mutual agreement of the parties. (Dkt. No. 52 at 1-2). It contained a

General Release of liability, executed by Plaintiff, and reserved for the Government the right to

terminate the Contract—with or without cause—in its sole discretion. Id. at 2. Plaintiff received

no benefits from Tourism, other than her salary, during the time that she was engaged as a greeter.

(Dkt. No. 52-1 at 2).

       Defendant asserts that Plaintiff’s services were a minor part of the regular business of

Tourism and that “Plaintiff’s hours were dictated by tourist activity,” such as flight schedules and

port calls. (Dkt. No. 52 at 2, 7). Greeters, including Plaintiff, were compensated through invoices

that itemized work performed. Id. at 2. Pursuant to the Contract, greeter hours were tracked by

punching a time clock or signing a time sheet. (Dkt. No. 52-1 at 1). Defendant provided greeters

with two uniform shirts, dictated the color of pants to be worn, and allowed only minimal

accessories. Greeters also were prohibited from receiving tips during work hours or from using

cell phones. Id.

       Milligan was Plaintiff’s supervisor at Tourism. (Dkt. No. 52 at 3). On September 25, 2013,



                                                 3
   Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 4 of 37



after issues allegedly arose regarding Plaintiff’s punctuality and professionalism, Milligan gave

Plaintiff a formal written warning. (Dkt. Nos. 52 at 2-3; 52-11). On October 11, 2013, Milligan

sent an email to Brad Nugent (“Nugent”), the Assistant Commissioner of Tourism, and Beverly

Nicholson-Doty (“Nicholson-Doty”), the Commissioner of Tourism, stating that he was “still

having issues with [Plaintiff] constantly being late” and that he was recommending a three-day

suspension for her. (Dkt. No. 58-22).

       Plaintiff then came forward with allegations that Milligan had sexually harassed her. (Dkt.

No. 52 at 3-4). Plaintiff allegedly told Kisa Harris (“Harris”), Tourism’s Senior Information

Officer, that Milligan subjected her to the following incidents of sexual harassment:

   (1) that on June 20, 2013, Milligan came to Government House, where Plaintiff was
       working, and asked Plaintiff to spend time with him (Dkt. Nos. 58-1 at 7; 58-2 at
       ¶ 11);

   (2) that in June 2013, Milligan sent Plaintiff a text message stating, “I want to sit on
       your face” (Dkt. No. 58-1 at 7);

   (3) that, starting in September 2013, when Plaintiff was assigned to work in the same
       Frederiksted office as Milligan, Milligan offered her money for sex and would
       request sex three or four times per week (Dkt. Nos. 58-1 at 8; 58-2 at ¶¶ 14-16);

   (4) that in November 2013, Milligan came to Plaintiff’s desk and asked if she changed
       her mind about having sex with him, and that when she rebuffed him, he drew a
       dollar sign on a piece of paper, circled the dollar sign, wrote the words “no strings”,
       and then verbally asked her again for sex (Dkt. No. 58-1 at 9).

       Plaintiff states that she discussed these allegations with Harris “during the summer of

2013.” (Dkt. No. 67 at 18). Harris testified at her deposition that Plaintiff showed her the picture

of a dollar sign, which Milligan allegedly drew in an effort to entice Plaintiff to give him sex in

exchange for money and stated that she felt disgusted by it. (Dkt. No. 52-13). Harris further

testified that she informed Plaintiff to contact Nugent to make a formal complaint. (Dkt. Nos. 52

at 4; 52-13; 58-4 at 7). Harris then recommended moving Plaintiff’s work location to the



                                                 4
    Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 5 of 37



Frederiksted pier so that Plaintiff could better address her tardiness and attendance issues, although

Harris testified that this recommendation had nothing to do with Plaintiff’s report about Milligan’s

conduct. (Dkt. No. 58-4 at 6-7). Harris also testified that she would have supervisory control over

Plaintiff on days when Plaintiff would be working at the pier. (Dkt. No. 58-4 at 6). 2

       Plaintiff states that she discussed Milligan’s alleged advances with two other Tourism

employees—a male employee named Shamari Haynes (“Haynes”), and a female employee named

Rikiya Heywood (“Heywood”). (Dkt. No. 58-2 at ¶ 18). Both Haynes and Heywood testified that

they also lodged complaints against Milligan. (Dkt. Nos. 58-6 at 5; 58-5 at 5-6). Haynes

complained that Milligan sent him a text message that he interpreted to contain sexual advances

and that, on later occasions, Milligan sent him pictures of male genitalia. (Dkt. No. 58-6 at 4-5).

Haynes testified that he informed Nugent of Milligan’s behavior. Id. at 5. Heywood testified that

Milligan asked her out on dates and told her “your p***y looked fat.” (Dkt. No. 58-5 at 15). Harris

confirmed that Heywood, like Plaintiff, informed her of Milligan’s alleged behavior. (Dkt. No. 58-

4 at 8). Harris explained that she did not speak to Milligan or Nugent about Heywood’s comments,

“because [Heywood] told [her] she dealt with Milligan on her own.” Id.

       On November 24, 2013, Plaintiff informed Haynes and Nugent, but not Milligan, that she

would be late for her shift at Tourism’s Visitor’s Bureau. (Dkt. No. 58-6 at 6). When Milligan saw

that Plaintiff was not present at work, Milligan asked Haynes about Plaintiff’s whereabouts, and,

according to Haynes, Milligan “started on a ranting, venting session” and said, “I don’t want no




2
  Plaintiff states, in reference to Milligan’s advances, “I had been repeatedly telling Kisa Harris
who, I thought was a supervisor of me as she was senior information officer. I have since found
that that is not true.” (Dkt. No. 58-2 at ¶¶ 17-18).


                                                  5
    Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 6 of 37



internet p***y.” Id. at 6. 3 Plaintiff, who was ill and had a raspy voice, arrived about 30-45 minutes

later. When she arrived, Milligan allegedly forced her to work outside, where she would have to

speak to tourists, despite having no voice. Id. at 6-7. While tourists were coming in and out of the

Visitor’s Bureau, Milligan allegedly vented about Plaintiff for at least an hour, stating that Plaintiff

and Nugent “are f**king,” that Plaintiff was having an affair with a Virgin Islands Port Authority

officer, that Plaintiff “f**ks everybody,” and that he did not “want no internet p***y.” (Id. at 6-7;

Dkt. Nos. 58-1 at 10; 58-4 at 14-15).

       The next day—November 25, 2013—Plaintiff complained about Milligan’s conduct to

Nugent. (Dkt. No. 52 at 4). Nugent informed Nicholson-Doty about the complaint, and both

Nugent and Nicholson-Doty then reported the complaint to the Director of the Division of

Personnel. Id. at 4-5. Milligan sent an email to Nugent on November 26, 2013 in which he

reiterated his same frustrations with Plaintiff’s tardiness, explaining that Plaintiff had “been

showing up to work late on several occasions.” (Dkt. No. 58-15). Milligan prefaced the e-mail by

stating “[a]s per text on Saturday,” implying that Milligan had already made Nugent aware of the

incident at the Visitor’s Bureau. Plaintiff claims that after her complaint to Nugent, Milligan

refused to schedule her for two weeks. (Dkt. No. 58-1 at 11).

       On December 2, 2013, Tourism launched an investigation into Plaintiff’s complaint

regarding Milligan. (Dkt. No. 52-1 at 5). Plaintiff claims that Milligan breached the confidentiality

of the investigation—in violation of Government of the Virgin Islands policy—by posting a

Facebook message in which he discussed the investigation. (Dkt. No. 58-1 at 10-11). Nugent also

conducted his own initial investigation by speaking to Moore and Haynes. The information he




3
 Haynes testified that “internet p***y” referred to the fact that Plaintiff had previously produced
nude pictures of herself on the Internet. (Dkt. No. 58-6 at 6).
                                                   6
    Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 7 of 37



gathered was consistent with their accounts of Milligan’s behavior. (Dkt. No. 58-16).

       Defendant assigned Kurrell Hodge, Defendant’s EEO Administrator, to investigate the

matter. (Dkt. No. 58-9 at 9-10). Milligan denied to Hodge that he had drawn the dollar sign on the

paper. Id. at 22-23. Milligan also told Hodge that Plaintiff and Nugent had “an inappropriate

relationship” (Dkt. No. 68-8 at 4), and that because of that relationship, “[Nugent] is someone who

would be on the conspiracy to make allegations against me.” (Dkt. No. 58-12 at 12). Harris made

similar allegations about a relationship between Plaintiff and Nugent in her interview with Hodge,

but admitted that she had no firsthand knowledge of such a relationship. (Dkt. No. 58-4 at 17, 20).

Plaintiff denied to Hodge that she was romantically involved with Nugent. (Dkt. No. 58-9 at 23).

Nonetheless, because of Milligan’s and Harris’ statements, the focus of Hodge’s investigation

shifted to a broader investigation of Nugent’s management style. Id. at 19. Hodge found the results

of the inquiry into Milligan’s conduct to be “inconclusive,” allegedly due to Hodge’s concerns

regarding witness credibility issues and inconsistent testimony. 4 However, Hodge also concluded

that “based on the evidence available it is likely that inappropriate behavior is occurring within the

Department of Tourism but the occurrence of specific incidents cannot be fairly determined.” (Dkt.

No. 58-12 at 21). Hodge further noted: “The retaliation concern is of paramount importance and

that concern presumably prevented candid responses from witnesses.” Id. Hodge made

recommendations to address low employee morale and lack of confidence in management. Id. The




4
  In the investigative report, Hodge noted that the following specific allegations were supported
by witness statements but unsupported by documentation: (1) Milligan sent the text message to
Plaintiff stating “I want you to sit on my face;” (2) Milligan commented on Heywood’s Facebook
picture by stating “that look fat yah;” (3) Milligan shared pictures of male sexual organs with
Haynes; and (4) Milligan docked Plaintiff’s pay. (Dkt. No. 58-12 at 17). Hodge also noted that the
allegation that Milligan verbally propositioned Plaintiff for sex and wrote the “$ No Strings” sign
on Plaintiff’s notepad was supported by witness statements, but she was unable to support or refute
the allegation based on the documentation presented. Id.
                                                  7
   Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 8 of 37



recommendations included annual sexual harassment training, including for managers, and the

addition of such training to the Welcome Greeter Orientation Agenda. Id. at 20.

       Hodge sent her report to the Division of Personnel on February 28, 2014. (Dkt. No. 58-9

at 28). No action was taken against Milligan. (Dkt. No. 52 at 6). During the investigation, Milligan

was selected by his peers as “Employee of the Year.” (Dkt. No. 58-17 at 29). According to Plaintiff,

on or around March 31, 2014, Nugent sent Nicholson-Doty a memorandum advocating against

Milligan receiving this award and informed her of five other instances of alleged sexual harassment

by Milligan at Tourism. (Dkt. No. 58-2 at ¶ 38).

       On April 9, 2014, after the conclusion of the investigation, Plaintiff was involved in a

physical altercation with Harris at the airport. (Dkt. No. 52 at 6). Plaintiff claims that Harris came

to Tourism’s airport office where Plaintiff was working that day. (Dkt. No. 58-2 at ¶ 27).

According to Plaintiff, Harris complained that a Virgin Islands Port Authority (“VIPA”) employee

was in the office and Harris “attempted to start a big commotion,” although Plaintiff insists that

the VIPA employee was not there to visit her. Id. at 5. After Plaintiff tried to explain the situation,

Harris “began to waive her hand in [Plaintiff’s] face.” Id. at 5. Plaintiff then started to leave the

room, saying “that the whole thing was a waste of time.” Harris responded, “[n]o, you are a friggin

waste.” Id. Plaintiff states that, in the course of this exchange, Harris “went to put her hands in my

face again and her hand went in my mouth.” Id. Plaintiff reported the incident to Nugent and the

VIPA police. Id. An investigation by Tourism concluded that Plaintiff’s lack of professionalism

led to the fracas. (Dkt. No. 52 at 6). According to Tourism, this investigation led to Plaintiff’s

suspension. (Dkt. No. 52 at 7).

       While Plaintiff remained suspended, Defendant issued a suspension letter to Nugent on

April 14, 2014. (Dkt. No. 58-17 at 21). Nugent then submitted a resignation letter on April 22,



                                                   8
    Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 9 of 37



2014. Id. at 22. The following day, Nicholson-Doty “decided not to renew Plaintiff’s [C]ontract”

in the wake of the altercation, and informed Plaintiff accordingly on April 23, 2014. (Dkt. No. 52-

25). 5 Defendant asserts that the decision not to renew Plaintiff’s contract was the result of chronic

performance issues, brought to a head when the physical altercation occurred, and had nothing to

do with Plaintiff’s sexual harassment complaint. (Dkt. Nos. 52 at 6-8; 52-22 at 2-3).

        C.      The Parties’ Arguments

        Defendant argues that Plaintiff’s Title VII claims in Counts I, II, and III are subject to

dismissal because Plaintiff was an independent contractor rather than an employee. (Dkt. No. 65

at 9). Plaintiff’s territorial claims in Counts IV-VIII, Defendant argues, are also subject to

dismissal—either on the merits or, alternatively, because the Court would lack supplemental

jurisdiction to hear them upon dismissal of the Title VII claims. Id. Defendant also argues that

Plaintiff’s sexual harassment claim must fail because Plaintiff welcomed the alleged harassing

conduct and that, in any event, Defendant took prompt remedial action pursuant to its internal

sexual harassment policy. Id. at 9-14. Further, Defendant contends that Plaintiff’s retaliation claim

must be dismissed because Defendant terminated her for poor performance rather than for her

complaints alleging sexual harassment. Id. at 15-16. Finally, Defendant argues that Plaintiff’s

claim for breach of the duty of good faith and fair dealing must fail because Plaintiff put forth no

evidence—or even any allegations—that Defendant “made any knowing misrepresentations or

promises with the intent for Plaintiff to rely.” Id. at 19.

        In response, Plaintiff argues that she is a covered employee under Title VII because

Defendant exercised significant control over her. (Dkt. No. 66 at 10-12). Further, she contends that



5
  Plaintiff’s contract, signed in May 2013, was for six months, and would therefore have expired
in November 2013. Although Plaintiff continued to work past November 2013, there was no
renewal of the contract—only a decision not to renew the contract in April 2014.
                                                   9
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 10 of 37



she did not welcome the alleged harassment; that Defendant did not abide by its sexual harassment

policy; and that Defendant conducted a faulty investigation once she voiced her complaints. Id. at

12-20. Plaintiff also contends that her retaliation claim should survive Defendant’s motion because

she has offered evidence that her termination was a direct consequence of the altercation at the

airport, coupled with Milligan’s efforts to shield Harris from bearing any responsibility for

initiating the altercation. Id. at 23-25. Finally, she states that Defendant violated the duty of good

faith and fair dealing by “turn[ing] a blind eye to oppressive sexual harassment in the workplace.”

Id. at 30.

                                    II.     LEGAL STANDARD

        To prevail on a motion for summary judgment, a movant must show that there is “no

genuine dispute as to any material fact,” and that, on the uncontroverted facts, it is “entitled to

judgment as a matter of law.” FED. R. CIV. P. 56(a); see also Bonkowski v. Oberg Indus., 787 F.3d

190, 195 n.1 (3d Cir. 2015). The moving party bears the initial burden of demonstrating the absence

of a genuine dispute of material fact. Mahoney v. McDonnell, 616 F. App’x 500, 504 (3d Cir.

2015) (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). Once the moving party has met

this burden, the non-moving party “must set forth specific facts showing a genuine issue for trial

and may not rest upon mere allegations, general denials, or . . . vague statements.” Patterson v.

Glory Foods, Inc., 555 F. App’x 207, 211 (3d Cir. 2014) (quoting Quiroga v. Hasbro, Inc., 934

F.2d 497, 500 (3d Cir. 1991) (internal quotation marks omitted; alteration in original)); see also

FED. R. CIV. P. 56(c).

        In reviewing a motion for summary judgment, “[a]ll facts are viewed in the light most

favorable to the nonmoving party, who is ‘entitled to every reasonable inference that can be drawn

from the record.’” Seamans v. Temple Univ., 744 F.3d 853, 859 (3d Cir. 2014) (quoting Merkle v.



                                                 10
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 11 of 37



Upper Dublin Sch. Dist., 211 F.3d 782, 788 (3d Cir. 2000)). In addition, “at the summary judgment

stage, a court may not weigh the evidence or make credibility determinations; these tasks are left

to the fact-finder.” Anderson v. Warden of Berks Cnty. Prison, 602 F. App’x 892, 895 (3d Cir.

2015) (quoting Boyle v. Cnty. of Allegheny Pa., 139 F.3d 386, 393 (3d Cir. 1998) (internal

quotation marks omitted)).

        The role of the Court is to “determine whether there is a genuine issue for trial.” Stiegel v.

Peters Twp., 600 F. App’x 60, 63 (3d Cir. 2014) (quoting Anderson v. Liberty Lobby, Inc., 477

U.S. 242, 249 (1986) (internal quotation marks omitted)). A genuine issue of material fact exists

when the fact-finder, viewing the record evidence, could rationally find in favor of the non-moving

party. See Anderson, 477 U.S. at 248 (“[S]ummary judgment will not lie if the dispute about a

material fact is ‘genuine,’ that is, if the evidence is such that a reasonable jury could return a verdict

for the nonmoving party.”). When a genuine issue of material fact exists, summary judgment is

inappropriate. See Fontroy v. Beard, 559 F.3d 173, 182 (3d Cir. 2009) (citations omitted).

                                          III.    DISCUSSION

        A.      Employee vs. Independent Contractor

        In order to establish an employment discrimination claim under Title VII, a Plaintiff must

show, as a threshold matter, that he or she is an employee. Holtzman v. The World Book Co., 174

F. Supp. 2d 251, 252 (E.D. Pa. 2001). Defendant first argues that it is entitled to summary judgment

because Plaintiff cannot establish, as a matter of law, that she is an employee rather than an

independent contractor.

        Under Title VII, the term “employee” is defined as “an individual employed by an

employer . . . .” 42 U.S.C. § 2000e(f). The United States Supreme Court has endorsed the principles

of agency law as set forth in Nationwide Mut. Ins. Co. v. Darden, 503 U.S. 318 (1992), to give



                                                   11
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 12 of 37



meaning to this definition. Walters v. Metro. Educ. Enterprises, Inc., 519 U.S. 202, 211 (1997).

Under the analysis laid out by the Supreme Court:

       we consider the hiring party’s right to control the manner and means by which the
       product is accomplished. Among the other factors relevant to this inquiry are the
       skill required; the source of the instrumentalities and tools; the location of the work;
       the duration of the relationship between the parties; whether the hiring party has the
       right to assign additional projects to the hired party; the extent of the hired party’s
       discretion over when and how long to work; the method of payment; the hired
       party’s role in hiring and paying assistants; whether the work is part of the regular
       business of the hiring party; whether the hiring party is in business; the provision
       of employee benefits; and the tax treatment of the hired party.”

Nationwide Mut. Ins. Co. v. Darden, 503 U.S. at 323-24 (quoting Community for Creative Non-

Violence v. Reid, 490 U.S. 730, 751-52 (1989)). The central point of this analysis is the “hiring

party’s right to control the manner and means by which the product is accomplished.” Cmty. for

Creative Non-Violence v. Reid, 490 U.S. at 751-52.

       The Darden factors and principles of agency law determine who is an employee for

purposes of Title VII claims, not the label given to a party’s status in the contract governing the

parties’ relationship. See McFeeley v. Jackson Street Entm’t, LLC, 825 F.3d 235, 239, 241 (4th

Cir. 2016) (exotic dancers were employees even though they had signed a contract that labeled

them as “independent contractors”). Contractual arrangements held not to constitute employee

status under Darden usually fall into the category of an independent contractor, which affords the

individual a great deal of control over how the work is conducted. The plaintiff in Brown v. J. Kaz,

Inc., 581 F.3d 175, 180-81 (3d Cir. 2009), for example, was a salesperson who had the freedom to

create her own schedule and develop her own sales pitch. She was provided with no office space,

vehicle, or equipment, and was paid purely on commission. Id. at 181. Similarly, the plaintiff in

Holtzman v. The World Book Co., 174 F. Supp. 2d at 256-57, worked from home; had total

discretion over how to conduct her work; was not provided with any tools or office supplies;

received no benefits; and was paid on commission.
                                                 12
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 13 of 37



       Defendant asserts that Plaintiff’s Title VII claims must fail as a matter of law because she

was an independent contractor rather than an employee. (Dkt. No. 65 at 7-8). In support of this

position, Defendant highlights that, by contract, Plaintiff was compensated only for hours worked

through itemized invoices; received no benefits; and was responsible for her own taxes. (Dkt. No.

65 at 8-9). Defendant also argues that Plaintiff worked only on an “as needed” basis; no more than

twenty hours per week; and her service was “a minor part of Tourism’s actual operations.” Id.

       Notwithstanding that there are aspects of Plaintiff’s employment that point to classifying

Plaintiff as an independent contractor, Defendant is not entitled to judgment as a matter of law

because there is enough evidence in the record to create a triable issue of fact on the issue of

Plaintiff’s status as an employee. Specifically, Plaintiff has presented evidence that Defendant

trained her, set her schedule, dictated where she would work on a given day, supervised her, and

took disciplinary action against her. (Dkt. Nos. 58-14; 58-3 at 4, 8-9; 58-4 at 4, 6, 16, 21-22; 58-

19 at 2). Plaintiff also presented evidence that Defendant provided Plaintiff with a uniform shirt

and materials to distribute to tourists. In view of the preeminent role that the degree of control

exercised by the employer plays in the employee/independent contractor analysis, the Court

concludes that Plaintiff has presented evidence from which a jury could rationally find that she

was, in fact, an employee and not an independent contractor. Because Plaintiff has established that

there are genuine issues of material fact on the employee/independent contractor issue, summary

judgment is inappropriate.

     B.        Hostile Work Environment

     Under Title VII, it is an unlawful employment practice for an employer to “discriminate

against any individual with respect to . . . compensation, terms, conditions, or privileges of

employment because of such individual’s . . . sex[.]” 42 U.S.C. § 2000e-2(a)(1). Within that



                                                13
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 14 of 37



context, Title VII prohibits sexual harassment that is “sufficiently severe or pervasive to alter the

conditions of [the plaintiff’s] employment and create an abusive working environment,” Meritor

Sav. Bank, FSB v. Vinson, 477 U.S. 57, 67 (1986), also known as a “hostile work environment.”

Harris v. Forklift Sys., Inc., 510 U.S. 17, 18-19 (1993). In order to succeed on a Title VII claim

for a hostile work environment based on sexual harassment, a plaintiff must prove that:

       (1) [she] suffered intentional discrimination because of [her] sex; (2) the
       discrimination was severe or pervasive; (3) the discrimination detrimentally
       affected [her]; (4) the discrimination would detrimentally affect a reasonable person
       in like circumstances; and (5) the existence of respondeat superior liability.

Mandel v. M & Q Packaging Corp., 706 F.3d 157, 167 (3d Cir. 2013). “The first four elements of

this claim establish that a hostile work environment existed. The fifth element . . . establishes the

basis on which to hold the employer liable.” Huston v. Procter & Gamble Paper Prods. Corp.,

568 F.3d 100, 104 (3d Cir. 2009).

       The “severe or pervasive element” includes “both an objective and subjective inquiry.”

Brooks v. CBS Radio, Inc., 342 F. App’x 771, 777 n.5 (3d Cir. 2009); see Faragher v. City of Boca

Raton, 524 U.S. 775, 787 (1998) (plaintiff must prove that the workplace was “objectively and

subjectively offensive, one that a reasonable person would find hostile or abusive, and one that the

victim in fact did perceive to be so.”). As a result, this second element “substantially overlaps with

the third and fourth elements of this Circuit’s hostile work environment claim.” Brooks, 342 F.

App’x at 777 n.5; Jensen v. Potter, 435 F.3d 444, 451 (3d Cir. 2006), overruled in part on other

grounds by Burlington N. & Santa Fe. Ry. Co. v. White, 548 U.S. 53 (2006) (“When applied, [the

second and fourth prongs] coalesce into a single inquiry: did the plaintiff suffer . . . harassment

severe or pervasive enough to alter the conditions of her employment and create an abusive

working environment?”) (internal quotation marks and citations omitted).

       The Third Circuit has instructed that:

                                                 14
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 15 of 37



       the need for an objectively abusive work environment further distinguishes Title
       VII from a generalized ‘civility code.’ The statute prohibits severe or pervasive
       harassment; it does not mandate a happy workplace. Occasional insults, teasing, or
       episodic instances of ridicule are not enough; they do not ‘permeate’ the workplace
       and change the very nature of plaintiff’s employment.

Jensen, 435 F.3d at 451 (citation omitted); see also Faragher, 524 U.S. at 783 (“The standard for

judging harassment is sufficiently demanding to ensure that Title VII does not become a general

civility code.”); Clegg v. Falcon Plastics, 174 F. App’x 18, 23 (3d Cir. 2006) (“Not all workplace

conduct that may be described as harassment, however, rises to the level of a hostile work

environment.”). In other words, Title VII does not permit a court to police the workplace to punish

every untoward comment or action by one employee against another. Only those that are so

objectively offensive that they “alter the conditions of [the plaintiff’s] employment and create an

abusive working environment” are actionable. Meritor Sav. Bank, 477 U.S. at 67. Detracting from

an employee’s job performance, discouraging employees from remaining on the job, and keeping

them from advancing in their careers are examples of situations where the conditions of

employment are altered. Harris, 510 U.S. at 22.

       Defendant contends that it is entitled to summary judgment because Plaintiff cannot, as a

matter of law, prove each of the elements necessary to establish her claim of sexual harassment.

The Court will address each element in turn.

               1. Intentional Sex Discrimination

       “Title VII protects only against harassment based on discrimination against a protected

class; it is not ‘a general civility code for the American workplace.’” Mufti v. Aarsand & Co., 667

F. Supp. 2d 535, 544 (W.D. Pa. 2009) (quoting Oncale v. Sundowner Offshore Services, Inc., 523

U.S. 75, 80-81 (1998)). Therefore, at the summary judgment stage, “[t]he proper inquiry . . . [is]

whether a reasonable factfinder could view the evidence as showing that . . . [the plaintiff’s]



                                                15
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 16 of 37



treatment was attributable to [his or her protected status].” Abramson v. William Paterson Coll. of

N.J., 260 F.3d 265, 277 (3d Cir. 2001). A plaintiff may satisfy his or her burden with respect to

the first element of a hostile work environment claim if he or she presents “sufficient evidence to

give rise to an inference of discrimination[.]” Abramson, 260 F.3d at 278-79.

       Here, Defendant makes a blanket statement that “Plaintiff has not adduced one scintilla of

evidence to establish a nexus between the alleged incidents and her gender, the absence of which

is fatal to her Title VII claim.” (Dkt. No. 65 at 11). Although the moving party has the burden to

support its assertion, Defendant did not elaborate beyond this bald statement. Plaintiff’s allegations

and the evidence that she presented of sex-based mistreatment are rather straightforward—she was

propositioned for sex by her supervisor Alvin Milligan on several occasions. See Andrews v. City

of Phila., 895 F.2d 1469, 1484 (3d Cir. 1990) (“The intent to discriminate on the basis of sex in

cases involving sexual propositions, innuendo, pornographic materials, or sexually derogatory

language is implicit[.]”). Accordingly, on the record, summary judgment for Defendant is

improper as to this element.

               2. Severe or Pervasive Discrimination

       Whether a work environment is considered severe or pervasive so as to support a Title VII

sexual harassment claim is to be measured by the totality of the circumstances. Harris, 510 U.S.

at 23. Courts consider a variety of factors when assessing whether an environment is hostile or

abusive, such as: (1) the frequency and severity of the discriminatory conduct; (2) whether such

conduct is physically threatening or humiliating or merely an offensive utterance; and (3) whether

the conduct unreasonably interferes with the plaintiff’s work performance. See id.; Faragher, 524

U.S. at 787-88.




                                                 16
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 17 of 37



       “Discrimination is pervasive where the ‘incidents of harassment occur either in concert or

with regularity.’” Trunzo v. Ass’n of Property Owners of the Hideout, Inc., 90 F. App’x 622, 625

(3d Cir. 2004) (quoting Andrews, 895 F.2d at 1484); see also Faragher, 524 U.S. at 787 n.1 (sexual

harassment “must be more than episodic; [it] must be sufficiently continuous and concerted[.]”)

(quotation omitted)). With regard to severity, the Supreme Court has observed that “conduct must

be extreme to amount to a change in the terms and conditions of employment[.]” Faragher, 524

U.S. at 788. “No ‘magic threshold’ exists as to a number of required incidents, and frequency must

be balanced against other factors, such as ‘its severity, whether it is physically threatening or

humiliating, or a mere offensive utterance, and whether it unreasonably interferes with an

employee’s work performance.’” Clark v. Acme Markets, Inc., 2014 WL 714898, at *6 (D.N.J.

Feb. 24, 2014) (quoting Faragher, 524 U.S. at 787-88); see also West v. PECO, 45 F.3d 744, 757

(3d Cir. 1995) (“frequency . . . is to be considered in context, including the severity of the

incidents.”).

       Plaintiff has come forward with evidence that, while employed by Defendant, (1) Milligan

asked her to spend time with him; (2) Milligan sent a text message stating, “I want to sit on your

face;” (3) Milligan began asking for sex three or four times per week beginning in September 2013;

(4) Milligan offered her money for sex; and (5) on one occasion in November 2013, drew a dollar

sign on a piece of paper, circled the dollar sign, and wrote “no strings,” before verbally asking

Plaintiff for sex again. Further, Plaintiff testified that she rejected Milligan’s advances on

numerous occasions (more than ten) and that she was not interested in any kind of intimate

relationship with him. (Dkt. No. 58-1 at 7).

       Without discussing the evidence presented, Defendant makes only the blanket, conclusory

statement that “[e]ven if the alleged harassing conduct occurred, at best it was inappropriate, but



                                                17
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 18 of 37



not sufficiently severe or pervasive.” (Dkt. No. 65 at 12). However, viewed in the light most

favorable to Plaintiff, there is evidence to suggest that almost immediately after Plaintiff began

working at Tourism, Milligan—to whom she reported directly—was frequently interacting with

her in a sexually-charged manner. Based on this evidence, a factfinder could rationally conclude

that Milligan was pressuring Plaintiff to engage in a sexual relationship with him and subjected

her to a series of frequent and persistent sexual advances. Such conduct creates triable issues of

fact with regard to the pervasiveness and severity of the conduct necessary to establish a claim of

sexual harassment. See, e.g., Huizar v. Leprino Foods, 2011 WL 1002019, at *5 (D. Colo. Mar.

18, 2011) (denying summary judgment where plaintiff represented that her supervisor “frequently

propositioned her for sex”); EEOC v. Caterpillar Inc., 503 F. Supp. 2d 995, 1008 (N.D. Ill. 2007)

(denying summary judgment where supervisor had asked plaintiff to have sex seven different times

within a six-day period). Thus, summary judgment is improper as to this element.

               3. Unwelcome/Detrimental Effect

       To succeed on a claim of sexual harassment, the conduct at issue must be unwelcome in

that the plaintiff neither solicited nor invited it and regarded the conduct as undesirable or

offensive. See Meritor, 477 U.S. 57, 68 (1986). The court may consider whether the plaintiff

participated in the very conduct of which she complains. Where a plaintiff’s action in the

workplace shows that she was a willing and frequent participant in the conduct at issue, courts are

less likely to find that the conduct was unwelcome or hostile. See, e.g., Reed v. Shepard, 939 F.2d

484 (7th Cir.1991) (rejecting hostile environment claim where plaintiff instigated and participated

in sexual horseplay and had one of the foulest mouths in the department); Hicks v. Baltimore Gas,

829 F. Supp. 791, 796 (D. Md. 1992), aff’d, 998 F.2d 1009 (4th Cir. 1993) (male co-workers’

actions in calling plaintiff names and posting sexually-oriented cartoons with one cartoon



                                                18
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 19 of 37



containing derogatory comments and her name were insufficient to establish harassment when

plaintiff admitted calling co-workers names; she subjected co-workers to offensive language; and

her own behavior was erratic and angry). However, a plaintiff’s participation in the offensive

conduct complained of may not forever bar a hostile work environment claim where the plaintiff,

at some point, makes clear that in the future such conduct will be deemed unwelcome and the

conduct continues thereafter. See, e.g., Weinshemer v. Rockwell International Corp., 754 F. Supp.

1559, 1564 n.12 (M.D. Fla. 1990) (harassment unwelcome when plaintiff, at some point, “clearly

made her co-workers and superiors aware that in the future such conduct would be considered

‘unwelcome.’”); Loftin-Boggs, 633 F. Supp. at 1327 n. 8 (S.D. Miss. 1986) (when a plaintiff has

participated in office harassment, to establish a hostile environment claim, she “must be able to

identify with some precision a point at which she made known to her co-workers or superiors that

such conduct would henceforth be considered offensive.”). “With regard to the [detrimental effect]

element, while a plaintiff need not establish a tangible psychological injury, she must, at the very

least, subjectively perceive the environment to be abusive.” Cagnetti v. Juniper Vill. at Bensalem

Operations, 2020 WL 4039027, at *8 (E.D. Pa. July 17, 2020) (internal citations omitted) (plaintiff

had demonstrated “a detrimental effect from the discriminatory activity” when she was “‘bothered

enough’ by [her co-worker’s] conduct to report him”).

       The harassment evidence discussed previously, together with Plaintiff’s testimony that she

repeatedly rebuffed the advances, is evidence that the conduct was unwelcome and had a

detrimental effect, both subjectively and objectively. However, according to Defendant, Plaintiff

did not consider Milligan’s alleged conduct to be unwelcome, because she referred to Milligan as

“hon” and never expressed that she was uncomfortable with him. (Dkt. No. 65 at 10 (quoting Dkt.

No. 58-3 at 47)). Defendant also argues that “Plaintiff has not produced any evidence, except for



                                                19
    Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 20 of 37



her unsupported allegations that the conduct complained of was unwelcomed.” (Dkt. No. 68 at 5). 6

Further, Defendant relies on Haynes’ deposition in which Haynes testified that he believed

Plaintiff enjoyed the attention Milligan gave to her and that she was not offended by it. (Dkt. No.

65 at 11 (quoting Dkt. No. 58-6 at 6, 10-11)).

       Plaintiff argues that “Milligan’s harassment detrimentally affected [her] as his behavior

made her uncomfortable, annoyed, disgusted and appalled and she never wanted to be near him.”

(Dkt. No. 66 at 17). Plaintiff further states that “any reasonable woman would be detrimentally

affected in [her] position of being constantly sexually harassed and then called a whore and being

accused of ‘f**king everybody and a whore’ in retaliation for refusing [Milligan’s] advances.”

(Dkt. No. 66 at 17). Plaintiff testified that she was depressed, embarrassed, and stressed as a result

of Milligan’s advances. (Dkt. No. 58-1 at 12). Defendant does not directly address these

arguments, but instead reasserts that Plaintiff welcomed Milligan’s advances. (Dkt. No. 65 at 11-

12; 68 at 5-6).

       There is evidence in the record that Plaintiff referred to Milligan as “hon” at least once and

that she invited him to her daughter’s birthday party after some of the alleged harassment

occurred—the latter action which she explained as something she believed was expected of all

employees. (Dkt. No. 58-1 at 4). However, the alleged reference to Milligan as “hon” and the

invitation to Plaintiff’s daughter’s party cannot be considered in isolation, but only together with

all the other evidence. For example, in Clegg, a panel of the Third Circuit found that a plaintiff’s

email to an alleged harasser requesting that he “talk dirty” to her did not prove as a matter of law




6
 To this end, Defendant refers to Exhibit 28, which is a two-page excerpt from Nicholson-Doty’s
deposition. In this excerpt, Nicholson-Doty answers questions only related to Defendant’s sexual
harassment policies—not anything specific about Plaintiff’s allegations regarding Milligan’s
conduct, including whether Plaintiff deemed it unwelcome.
                                                 20
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 21 of 37



that she invited the harassment that ultimately followed. 174 F. App’x at 25 n.7. Rather, because

the plaintiff maintained that the purpose of that email had been to make a joke, the court held that

her email may raise a question, to be resolved by a jury, about whether the conduct was

unwelcome. Id.

       Similarly, here, the Court does not find, as a matter of law, that Plaintiff cannot establish

that Milligan’s alleged conduct was unwelcome. When considered in the totality of the

circumstances and viewing the evidence in the light most favorable to Plaintiff, the alleged

reference to Milligan as “hon,” and the invitation to the birthday party are not such obvious

indicators of welcomeness that no reasonable juror could find in favor of Plaintiff. See E.E.O.C.

v. Management Hospitality of Racine, Inc., 780 F. Supp. 2d 802, 811 (E.D. Wis. 2010) (jury

reasonably concluded that female employee found male supervisor’s harassment unwelcome,

despite her testimony that she was “flattered” when supervisor made comment about liking her tie

and haircut); Smith v. Cnty. of Culpeper, 1998 WL 964501, at *4 (W.D. Va. Dec. 23, 1998),

aff’d, 191 F.3d 448 (4th Cir. 1999) (“Plaintiff’s own participation in sexually suggestive behavior

is relevant in determining the totality of the circumstances, but is not, in and of itself,

determinative.”). Rather, the evidence in support of Defendant’s position raises a question for the

jury as to whether Plaintiff construed Milligan’s alleged conduct to be unwelcome.

       Additionally, Plaintiff’s habitual rejections of Milligan’s alleged advances make her claims

distinguishable from those in cases where courts have found plaintiffs to be welcoming of sexual

advances in the workplace. See, e.g., Miles v. City of Birmingham, 398 F. Supp. 3d 1163, 1179

(N.D. Ala. 2019) (female plaintiff’s own testimony confirmed two-year relationship with male

supervisor; she willingly engaged in sexual relationship with him without telling him to stop; she

slept over at his apartment on multiple occasions and told him that she loved him; and she gave



                                                21
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 22 of 37



him the key to her apartment); Loftin-Biggs, 633 F. Supp. at 1327 (“Considering plaintiff’s

contribution to and apparent enjoyment of the situation, it cannot be said that the defendants

created ‘an intimidating, hostile, or offensive working environment.’”); Reichman v. Bureau of

Affirmative Action, 536 F. Supp. 1149, 1177 (M.D. Pa. 1982) (male supervisor’s sexual advances

to female plaintiff were not unwelcome where plaintiff acted in “a very flirtatious and provocative

manner” and invited him “to have dinner at her house on several occasions”).

       A trier of facts could rationally believe Plaintiff’s view of Milligan’s actions even if

Milligan—and other witnesses at trial—might have a different view. It is precisely such

circumstances that create triable issues of fact for the jury. Because the jury could reasonably

conclude that Milligan’s harassment of Plaintiff was unwelcome and had a detrimental effect, the

Court cannot find, as a matter of law, that Plaintiff would be unable to prove these elements of her

sexual harassment claim.

               4. Respondeat Superior Liability

       Even if Plaintiff could satisfy the other elements of a hostile work environment claim,

Defendant maintains that it is still entitled to summary judgment because Defendant behaved

reasonably, and Plaintiff unreasonably, with regard to addressing the alleged harassment, and thus,

there is no respondeat superior liability. (Dkt. No. 65 at 12-14).

       In general, “an employer is subject to vicarious liability to a victimized employee for an

actionable hostile environment created by a supervisor with immediate (or successively higher)

authority over the employee.” Burlington Indus., Inc. v. Ellerth, 524 U.S. 742, 765 (1998).

However, the Supreme Court has established that “a defending employer may raise an affirmative

defense to liability or damage . . . [if] the supervisor’s harassment [does not] culminate[] in a




                                                 22
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 23 of 37



tangible employment action, such as discharge, demotion, or undesirable reassignment.” Ellerth,

524 U.S. at 765; Faragher v. City of Boca Raton, 524 U.S. 775 (1998).

       To avail itself of the Faragher-Ellerth affirmative defense, the employer must show “(a)

that the employer exercised reasonable care to prevent and correct promptly any sexually harassing

behavior, and (b) that the plaintiff employee unreasonably failed to take advantage of any

preventive or corrective opportunities provided by the employer or to avoid harm otherwise.”

Minarsky v. Susquehanna Cnty., 895 F.3d 303, 310 (3d Cir. 2018) (quoting Faragher, 524 U.S. at

807). Defendant bears the burden of proving both elements of the defense by a preponderance of

the evidence. See Pennsylvania State Police v. Suders, 542 U.S. 129, 146 (2004); see also

Faragher, 524 U.S. at 807-08.

       “The cornerstone of this analysis is reasonableness: the reasonableness of the employer’s

preventative and corrective measures, and the reasonableness of the employee’s efforts (or lack

thereof) to report misconduct and avoid further harm.” Minarsky, 895 F.3d at 311. For example,

“[t]he existence of a functioning anti-harassment policy could prove the employer’s exercise of

reasonable care so as to satisfy the first element of the affirmative defense.” Id. (citing Faragher,

524 U.S. at 807). However, “merely possessing a written sexual harassment policy is insufficient

to demonstrate reasonable care in preventing sexual harassment; the written policy must also be

reasonably promulgated.” Hill v. Children’s Vill., 196 F. Supp. 2d 389, 399 (S.D.N.Y. 2002).

Summary judgment should be denied on the first prong where “a genuine issue of fact exists as to

whether [the employer’s policy] had force.” Mills v. George R. Funaro & Co., 2001 WL 50893,

at *11 (S.D.N.Y. Jan. 19, 2001).

       To prove the second element of the affirmative defense—that the plaintiff unreasonably

failed to avail herself of the employer’s “preventive or corrective opportunities”—the Supreme



                                                 23
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 24 of 37



Court has held that “proof that an employee failed to [exercise] reasonable care to avoid harm . . .

will normally suffice to satisfy the employer’s burden . . . .” Minarsky, 895 F.3d at 311 (quoting

Faragher, 524 U.S. at 807-08; Ellerth, 524 U.S. at 765). According to Defendant, Faragher-

Ellerth entitles it to summary judgment on Plaintiff’s Title VII claim based on a hostile work

environment. (Dkt. No. 65 at 12-14).


                       i.     Availability of Faragher-Ellerth Defense

       Because Milligan was Plaintiff’s supervisor, Defendant is strictly liable for the creation of

a hostile work environment if the conduct of Milligan culminated in a tangible employment action.

Vance v. Ball State Univ., 570 U.S. 421, 467 (2013) (citing Faragher,524 U.S. at 807; Ellerth, 524

U.S. at 765). Defendant proceeds to its Faragher-Ellerth argument without addressing whether

this case involves a tangible employment action. Plaintiff, however, argues that Faragher-Ellerth

does not apply, “as there is sufficient evidence that she was wrongly suspended and terminated as

a result of his harassment.” (Dkt. No. 66 at 19 n.2). For the reasons stated below, the Court finds

that Plaintiff has raised genuine issues of material fact as to whether she suffered a tangible

employment action. Accordingly, summary judgment is not appropriate on the issue of respondeat

superior.

       A “tangible employment action” is “a significant change in employment status, such as

hiring, firing, failing to promote, reassignment with significantly different responsibilities, or a

decision causing a significant change in benefits.” Vance, 570 U.S. at 431 (quoting Ellerth, 524

U.S. at 761). Economic injury is almost always sufficient to create a tangible employment action.

Kramer v. Wasatch Cty. Sheriff’s Office, 743 F.3d 726, 738 (10th Cir. 2014). However, it is not

always necessary. See id. (citing Ellerth, 524 U.S. at 762) (“A tangible employment action in most

cases inflicts direct economic harm.”) (emphasis in Kramer). As this Court has explained:


                                                24
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 25 of 37



        [A] tangible employment action can include not just the obvious firing or demoting,
        but also giving an employee a less distinguished title [or actions resulting in] a
        material loss of benefits, significantly diminished material responsibilities, or other
        indicies that might be unique to a particular situation. However, neither a bruised
        ego nor a demotion without a concurring change in pay, benefits, duties, or prestige
        is enough.

Kantz v. Univ. of the V.I., 2016 WL 2997115, at *18 (D.V.I. May 19, 2016) (citing Kramer, 743

F.3d at 738-39).

        Almost by definition, Plaintiff’s suspension and termination were actions that adversely

affected her “pay, benefits, duties, or prestige.” Kramer, 743 F.3d at 739; see also Faragher, 524

U.S. at 808 (“discharge, demotion, or undesirable reassignment” constitute some types of tangible

employment actions); Byrd v. Ill. Dept. of Public Health, 423 F.3d 696, 709 (7th Cir. 2005)

(suspension is tangible employment action); Baer-Burwell v. City of Peoria, Ill., 2012 WL

5198342, at *18 (C.D. Ill. Oct. 19, 2012) (“A three-day suspension is a tangible employment

action[.]”).

        In order to prevent a defendant from raising the Faragher-Ellerth defense, “[a] plaintiff

[must] show that the tangible employment action was related to the alleged unlawful harassment

or retaliation.” Cacciola v. Work N Gear, 23 F. Supp. 3d 518, 531 (E.D. Pa. 2014) (emphasis

added). In that regard, for the same reasons that the Court concludes below that there are genuine

issues of material fact as to Plaintiff’s retaliation claim, the Court concludes here that there are

genuine issues of material fact regarding the relationship between the suspension and termination

and the alleged harassment that precludes summary judgment on the tangible employment action

issue for purposes of the availability of the Faragher-Ellerth affirmative defense. See Section

III.C, infra.




                                                  25
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 26 of 37



        Based on the foregoing, the Court finds that Plaintiff has presented sufficient evidence to

create genuine issues of material fact as to whether she suffered a tangible employment action, and

thus whether Defendant is strictly liable for the alleged sexual harassment

                       ii.       Affirmative Defense

        Absent a tangible employment action, a defendant may seek to avail itself of the Faragher-

Ellerth affirmative defense to liability for the existence of a hostile work environment. See Vance,

133 S. Ct. at 2439 (citing Faragher, 524 U.S. at 807; Ellerth, 524 U.S. at 765). Defendant

maintains that it is entitled to summary judgment on Plaintiff’s Title VII claim because of the

applicability of this defense.

        In analyzing the first prong of the Faragher-Ellerth defense—whether the employer

“exercised reasonable care to prevent and correct promptly any . . . harassing behavior,” Ellerth,

524 U.S. at 765, circumstances may be such that the focus of the analysis is on whether the

remedial action taken by the employer was adequate. See Knabe v. Boury Corp., 114 F.3d 407,

412-13 (3d Cir. 1997) (“The question before us is not whether the investigation was adequate—it

appears not to have been—but rather whether remedial action was adequate . . . [W]e must consider

whether the action was reasonably calculated to prevent further harassment.”) (internal citations

omitted). In other instances,

        there may be cases in which an employer’s investigation is so flawed that it could
        not be said that the remedial action was adequate. For example, the investigation
        might be carried out in a way that prevents the discovery of serious and significant
        harassment by an employee such that the remedy chosen by the employer could not
        be held to be reasonably calculated to prevent the harassment.

Id. at 414.

        According to Defendant, its response was adequate, because (1) Defendant launched an

investigation on December 2, 2013, just one week after Plaintiff’s complaint to Nugent; (2) the



                                                26
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 27 of 37



investigation was comprehensive in that Hodge interviewed Plaintiff, Milligan, and other greeters;

and (3) the investigation was productive in that it led to Nicholson-Doty asking Nugent to be more

involved in office operations. (Dkt. No. 65 at 13-14).

       In response, Plaintiff argues that Defendant’s efforts to remedy the alleged harassment

were insufficient. Plaintiff argues that: (1) Harris “was aware of the sexual harassment of Plaintiff

and multiple other employees, but failed to report it as she is close friends with Milligan”; (2)

Hodge’s investigation was flawed and ran afoul of EEOC guidance, as Defendant failed to

document all statements from those who were interviewed and did not have all of the witnesses

sign confidentiality agreements; (3) Hodge failed to follow EEOC directives by not more heavily

weighing the statements of Plaintiff’s co-workers; and (4) Defendant took no action against

Milligan, even though Hodge’s final report actually confirmed some of Plaintiff’s allegations

regarding the harassment. (Dkt. No. 66 at 14-15, 20).

       As an initial matter, there are questions of fact regarding whether and when Harris should

have taken action after Plaintiff spoke to her about the alleged harassment. Plaintiff states that she

spoke to Harris “during the summer of 2013.” (Dkt. No. 67 at 18). Defendant seems to claim that

Harris fulfilled her responsibilities by advising Plaintiff to report the harassment to Nugent. (Dkt.

No. 67 at 19). Plaintiff argues, however, that Harris had a responsibility under Defendant’s sexual

harassment policy to herself “act on the complaint immediately.” (See Dkt. No. 67 at 19).

       Defendant’s sexual harassment policy states:

       Any supervisor, agency head or director made aware of any report or complaint of
       sexual harassment, or of any unlawful adverse employment action relating to filing
       a sexual harassment complaint, must act on the complaint immediately.

(Dkt. No. 58-7 at 1). It is a triable issue of fact for the jury to decide whether, under the language

of this policy, Harris was a “supervisor” whose failure to take immediate redressive action could



                                                 27
    Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 28 of 37



be imputed to Defendant. (Dkt. Nos. 58-2 at ¶ 10; 58-4 at 4, 6); see Gallagher v. C.H. Robinson

Worldwide, 567 F.3d 263, 275 (6th Cir. 2009) (“An employer is deemed to have notice of

harassment reported to any supervisor or department head who has been authorized—or is

reasonably believed by a complaining employee to have been authorized—to receive and respond

to or forward such complaints to management.”). Harris testified that she was disgusted by the

picture of the dollar sign that Milligan allegedly drew and advised Plaintiff to contact Nugent to

make a formal complaint. (Dkt. No. 52-13). Harris further testified: “Melba is an adult, and I told

Melba if it’s offending her, she can go ahead and report it[]” and to “[d]o what you have to do.”

(Dkt. No. 58-4 at 7-8). If the jury were to decide that Harris was a supervisor who had the

responsibility to act upon a complaint of sexual harassment, there would be a triable issue of fact

as to whether Harris’ response was sufficient. See Hill, 196 F. Supp. 2d at 399 (issue of fact

remained as to whether employer adequately implemented its own sexual harassment policy, when

supervisor who had duty to report complaints never did so).

       The Court also finds that there are genuine issues of material fact as to the adequacy of the

remedial action stemming from the investigative/decision-making process. 7 Based on the record,

the Court agrees that following Plaintiff’s complaint to Nugent, the matter was promptly

communicated to Nicholson-Doty and referred for investigation. The Court also agrees that the

investigation was conducted promptly. However, in addition to the shift in focus of the

investigation from the allegations of sexual harassment against Milligan to the seemingly separate

issue of Nugent’s management style—with the corresponding focus on recommendations to

address low employee morale and lack of confidence in management—there are issues as to




7
  As noted earlier, Hodge recommended annual sexual harassment training and the inclusion of
such training in the orientation of Welcome Greeters.
                                                28
    Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 29 of 37



whether Nicholson-Doty was fully apprised of the investigative record when making her decision

regarding remedial action. Nicholson-Doty testified that she recalled receiving only “something

that was like an overview that basically said [the investigation] was inconclusive.” (Dkt. No. 58-

17 at 12). One is thus left to wonder whether the decisionmaker was aware, inter alia, that several

of Plaintiff’s allegations of sexual harassment by Milligan were noted by Hodge as supported by

witness statements. The significance of this is apparent given that Nicholson-Doty responded in

the affirmative at her deposition when asked whether she would consider Milligan’s alleged

actions toward Haynes and Heywood to be sexual harassment. Id. at 2. Under the circumstances,

there are issues of fact as to the adequacy of the remedial action.

         For all of the foregoing reasons, the Court will deny Defendant’s Motion grounded in the

argument that Plaintiff cannot establish—as a matter of law—the existence of respondeat superior

liability. 8

         C.     Retaliation

         Plaintiff’s retaliation claims must be analyzed under the burden-shifting framework

established by McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 (1973). To establish a prima

facie case of retaliation under Title VII, Plaintiff must show that: “‘(1) she engaged in activity

protected by Title VII; (2) the employer took an adverse employment action against her; and (3)

there was a causal connection between her participation in the protected activity and the adverse

employment action.’” Moore v. City of Phila., 461 F.3d 331, 340-41 (3d Cir. 2006) (quoting

Nelson v. Upsala Coll., 51 F.3d 383, 386 (3d Cir. 1995)). If successful in demonstrating a prima




8
  Because the Court has concluded that Defendant failed to satisfy its burden of proving the first
element of the Faragher-Ellerth defense, the Court need not reach the second element. See Kantz,
2016 WL 2997115, at *19 n.28 (holding the same).


                                                 29
    Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 30 of 37



facie case of retaliation, the burden then shifts to Defendant to articulate a legitimate non-

retaliatory reason for taking the adverse employment action against Plaintiff. See McDonnell

Douglas, 411 U.S. at 802; Moore, 461 F.3d at 342. Once a defendant establishes a non-

discriminatory reason for its action, summary judgment is warranted unless the plaintiff is able to

“point to some evidence, direct or circumstantial, from which a factfinder could reasonably either

(1) disbelieve the employer’s articulated reasons; or (2) believe that an invidious discriminatory

reason was more likely than not a motivating or determinative cause of the employer’s action.”

Tomasso v. Boeing Co., 445 F.3d 702, 706 (3d Cir. 2006). Doing so requires a plaintiff to not just

show the defendant was “wrong or mistaken” in terminating her employment, but to also “present

evidence contradicting the core facts put forward by the employer as the legitimate reason for its

actions.” Id. In other words, a plaintiff must “demonstrate such weaknesses, implausibilities,

inconsistencies, incoherencies, or contradictions” in the defendant’s legitimate non-discriminatory

reasons “that a reasonable factfinder could rationally find them ‘unworthy of credence,’” and thus

infer that the legitimate reasons were not the basis for the defendant’s actions. Id.

       Plaintiff claims that Defendant suspended and terminated her in retaliation for two different

forms of protected activity—her informal discussion with Harris and her internal complaint to

Nugent. (Dkt. No. 66 at 24). Defendant seeks summary judgment on the ground that it can point

to legitimate, non-retaliatory reasons for its employment decisions—Plaintiff’s tardiness,

absenteeism, and unprofessionalism. (Dkt. No. 65 at 15-16). 9 Defendant states that “[d]espite

verbal and written counseling, Plaintiff’s behavior did not improve.” (Dkt. No. 65 at 15). Further,




9
 Defendant also argues that because Plaintiff was an independent contractor and not an employee,
a Title VII retaliation claim cannot be brought. (Dkt. No. 65 at 15). The Court has already
concluded that Defendant is not entitled to summary judgment on the issue of Plaintiff’s
employment status.
                                                 30
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 31 of 37



Defendant characterizes the altercation with Harris—based on the deposition testimony of

Nicholson-Doty—as an example of behavior that was “unprofessional in a public space where the

Government’s primary objective was to welcome visitors.” (Dkt. No. 65 at 15-16). As stated by

Nicholson-Doty in her deposition:

       [T]he key elements of that decision was being absent from work. Being tardy to
       work. And then being unprofessional in a public space where our primary objective
       is to welcome visitors. Those were the guiding concerns that led to my decision.

(Dkt. No. 58-17 at 33). Finally, Defendant argues that Plaintiff’s contract was not

terminated; rather, it simply was not renewed, which Tourism had the authority to do. (Dkt.

No. 65 at 16).

       Plaintiff contends that she can show that her suspension and termination were actually in

retaliation for her complaint to Nugent and that the purported reasons for her suspension and

termination—tardiness, absenteeism, and the incident at the airport office—were overstated in an

attempt to cover up Milligan’s desire to seek revenge and Harris’ assistance in helping him do so.

To this end, Plaintiff claims that Milligan made false complaints about her that ultimately led to

her suspension and termination. (Dkt. No. 66 at 24-25). Further, Plaintiff states that it was Harris—

not she—who initiated the verbal and physical altercation at the airport office and then filed a

police report against Plaintiff, leading to her termination. (Dkt. No. 66 at 24-25).

       The undisputed facts establish that Plaintiff had problems with tardiness and absenteeism

prior to being suspended. Plaintiff admitted as much in her deposition. (Dkt. No. 58-1 at 5). But

there are questions of fact regarding the frequency of Plaintiff’s attendance problems and whether

they continued after Plaintiff’s complaint to Nugent. Documentation dated September 25, 2013,

October 11, 2013, and November 26, 2013 (Dkt. Nos. 52-29 at 1-2; 58-14) all refer to instances

of Plaintiff’s tardiness and absenteeism that occurred before Plaintiff’s complaint to Nugent.



                                                 31
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 32 of 37



Although Defendant makes passing references to other instances in which Plaintiff was late or

absent from work, Defendant neither states when they occurred nor provides factual support

therefor. Although Plaintiff admits to being late for work “about three times,” she testified that

Milligan only began issuing reprimands after she complained about his conduct. (Dkt. No. 58-19

at ¶ 7). Further, Milligan admitted that as soon as he stopped supervising Plaintiff in December

2013, nobody other than Harris expressed any concerns with Plaintiff’s work or attendance. (Dkt.

No. 58-3 at 11). Finally, Harris’s testimony also revealed that Plaintiff’s attendance issues,

although not perfect, were improving. (Dkt. No. 58-4 at 11).

        With this evidence, a jury could rationally infer retaliatory animus from Defendant’s

decision to suspend and terminate Plaintiff. There is evidence challenging the timing of the

reprimands for Plaintiff’s attendance problems in relation to her complaint to Nugent and her

subsequent termination. There also is evidence showing that Plaintiff’s attendance was improving

rather than deteriorating. See, e.g., Blincow v. MillerCoors, LLC, 2018 WL 3869162, at * 4 (E.D.

Cal. Aug. 15, 2018) (firing employee just one month into performance improvement plan, where

employee’s performance was significantly improving and he was otherwise on track to achieve the

plan’s objectives, raised a genuine issue whether firing was motivated by retaliation). Such

evidence creates triable issues of fact regarding the legitimacy of Plaintiff’s attendance as a basis

for the suspension and termination.

        The circumstances surrounding the altercation at the airport—the other alleged basis for

Plaintiff’s termination—also creates genuine issues of material fact. Plaintiff states that Harris was

unprovoked in her attempt “to start a big commotion as to why the VIPA employee had been in

the office.” (Dkt. No. 58-2 at ¶ 28). Further, Plaintiff states in her affidavit that:

        Ms. Harris, who is a pro Milligan employee, then began to waive her hands in my
        face and I ignored her. I got up to diffuse the situation and commented that the

                                                   32
     Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 33 of 37



          whole thing was a friggin waste of time. She then responded, “No, you are a friggin
          waste” and went to put her hands in my face again and her hand went into my
          mouth. I was escorted out of the office by my co-worker. I reported the incident to
          Brad Nugent and the VIPA police. Despite the fact that it was Ms. Harris who had
          instigated the matter and who had improperly touched me, I was suspended and she
          was not.

Id. at ¶¶ 28-29. Harris does not remember if Plaintiff touched her, but she did admit to shoving her

hands in Plaintiff’s face and pushing Plaintiff back after she felt that Plaintiff had invaded her

“personal space.” (Dkt. No. 58-4 at 16). Harris also acknowledged that she, unlike Plaintiff, was

not counseled or disciplined after the altercation. Id. While Defendant investigated the altercation,

Nicholson-Doty testified that she had limited memory of what occurred:

          The understanding that I had was that there were individuals that should not have
          been in the office storeroom where we keep the Tourism supplies. And that—there
          was a yelling match between [Harris and Moore]. That Ms. Moore was aggressive.
          That Ms. Harris felt that Ms. Moore had compromised the department’s area that
          she’s ultimately, or we’re ultimately responsible for, supplies and resources. In all
          honesty, that’s about all I recall at this point.

(Dkt. No. 58-17 at 24).

          Defendant’s decision to suspend and then terminate Plaintiff, which was partially based on

the airport incident, appears to rest on the version of the events offered by Harris. There apparently

are two conflicting versions of events as to what occurred between Plaintiff and Harris at the airport

office. Viewing the evidence in the light most favorable to Plaintiff, it would not be unreasonable

for a jury to believe that Harris instigated the commotion at the airport office, based on Plaintiff’s

assertions regarding Harris’ motives. It would also not be unreasonable for a jury to find—as

Plaintiff claims—that Milligan’s e-mail to Nugent the day after the incident 10 was written in an



10
     In the email, Milligan wrote:

          I know by now you have heard about the situation with Melba and Kisa last evening.
          Frankly, now I am being targeted and threats are being sent. I have made a 911 call
          to come to the office to make again another police report. This matter has gone way
                                                   33
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 34 of 37



attempt to make Plaintiff look as if she was the initial aggressor in the altercation.

       In view of the foregoing, the Court concludes that there are sufficient disputed facts that a

reasonable jury could conclude that Defendant’s stated reasons for Plaintiff’s suspension and

termination were pretextual. Accordingly, the Court finds that these genuine issues of material fact

preclude summary judgment on Plaintiff’s retaliation claims.

       D.      Alleged Discrimination Under Virgin Islands Law

       The only argument put forward by Defendant in support of summary judgment on

Plaintiff’s claims under the Virgin Islands Civil Rights Act (VICRA) is that she was not an

employee. (Dkt. Nos. 65 at 16; 68 at 6). VICRA dictates that “the term employee must be

interpreted in the broadest sense possible.” 10 V.I.C. § 64a. This statutory command suggests that

the term “employee” should be read at least as broadly as it is read under federal law. Therefore,

for the same reasons articulated in Section III.A, supra, Defendant’s contention that Plaintiff is not

an employee as a matter of law fails.

       E.      Duty of Good Faith and Fair Dealing

       Under Virgin Islands law, “the implied duty of good faith and fair dealing arises by

implication through the existence of a contract itself.” Chapman v. Cornwall, 2013 WL 2145092,

at *5 (citing Restatement (Second) of Contracts § 205). The duty of good faith “limits the parties’

ability to act unreasonably in contravention of the other party’s reasonable expectations.” Id.

(quoting Pennick v. V.I. Behavioral Serv., Inc., 2012 WL 593137, at *3 (D.V.I. App. Div. Feb. 22,

2012)); see also Mendez v. Coastal Systems Dev., Inc., 2008 WL 2149373, *4 (D.V.I. May 20,

2008) (covenant of good faith and fair dealing in employment serves to protect the integrity of the


       too far. Now we are being threatened? What next?

(Dkt. No. 58-23).

                                                 34
  Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 35 of 37



promises made by the parties pertaining to the terms and conditions of employment).

       In the Virgin Islands, a claim of breach of good faith and fair dealing “may lie in an

employment relationship if the plaintiff brings forward proof that the employer: (1) acted

unreasonably in contravention of his expectations; and (2) took actions amounting to fraud or

deceit.” Greene v. V.I. Water & Power Auth., 557 F. App’x 189, 201 (3d Cir. 2014) (internal

quotations and punctuation omitted); see also Benjamin v. Government of Virgin Islands, 2020

WL 1426691, at *5 (V.I. Super. Ct. Mar. 16, 2020) (successful claim of breach of duty of good

faith and fair dealing “requires proof of acts amounting to fraud or deceit on the part of the

employer.”)

       To successfully bring a claim for breach of the duty of good faith and fair dealing, the

plaintiff must show that a party “take[s] action that deprives another party of the benefits for which

it had bargained.” Gardiner v. St. Croix District Governing Bd. Of Dir., 2019 WL 38114427, at *

4 (V.I. Sup. Ct. July 30, 2019). In the employment context, however, “courts have recognized that

a tension exists between [the implied covenant of good faith and fair dealing and at-will

employment] doctrines insofar as the implied covenant imposes a duty of good faith and fair

dealing on an employer who intended to retain total discretion over his or her employment

relationships.” Accordingly, “the covenant of good faith and fair dealing should not be viewed too

broadly, for the risk is that it may be misapplied.” Bethea v. Merchants Comm. Bank, 2014 WL

4413045, at *15 (D.V.I. Sept. 8, 2014).

       To support her claim, Plaintiff relies mostly on the same allegations used to support her

employment discrimination claims, specifically that: (1) “Milligan fraudulently discredited [her]

by claiming she was ‘f**king’ Nugent and that [she] and Nugent were conspiring against him;”

(2) Harris falsely told Hodge that Nugent was sexually propositioned by Plaintiff; (3) Hodge and



                                                 35
     Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 36 of 37



Nicholson-Doty changed the focus of the investigation towards Nugent, “completely

marginalizing Plaintiff’s complaints;” (4) Milligan made false written accusations that Plaintiff

was tardy for work; (5) Milligan threatened Plaintiff’s co-workers in advance of the investigation;

and (6) Milligan sent a false email to Nicholson-Doty stating that Plaintiff was threatening him.

(Dkt. No. 66 at 28-29). These actions—Plaintiff argues—“violated what Plaintiff reasonably

expected from her employment with Defendant by being expected to turn a blind eye to oppressive

sexual harassment in the workplace.” (Dkt. No. 66 at 30).

        As a preliminary matter, Plaintiff points to no fraudulent or deceitful conduct or contractual

source from which the alleged broken promises are derived. See Neff v. PKS Holdings, LLC, 2019

WL 3729568 at *13 (E.D. Pa. Aug. 8, 2019) (dismissing claim where the plaintiff “fail[ed] to point

to a contractual term that existed beyond the at-will employment relationship.”). Nor has Plaintiff

cited to any facts that establish that Defendant engaged in acts amounting to fraud or deceit. Simply

inserting the word “false” or “fraudulent” in front of Plaintiff’s various allegations does not satisfy

the elements for a claim of fraud—which must be pled with particularity. See Bank of Nova Scotia

v. Boynes, 2016 WL 6268827, at *1 (V.I. Super. Oct. 18, 2016).

        Here, the Court understands Plaintiff to be making a generalized claim that Defendant

impliedly promised her a workplace environment that would be free of sexual harassment and that

its alleged breach of that promise amounts to a violation of its duty of good faith and fair dealing.

Plaintiff has cited no support for this seemingly unbridled interpretation of this doctrine. 11 Indeed,



11
   Such a construction would automatically render, for example, alleged violations of internal
workplace rules a breach of the duty of good faith. However, this Court has rejected such a
construction of this law. See Garnett v. Legislature of the V.I., 2014 WL 902502, at *6 (D.V.I.
Mar. 7, 2014) (“employer violations of their own ‘handbooks’ or internal person[ne]l rules are not
actionable, absent some indication that those rules were intended to create a contract with
employees.”); Fraser v. Kmart Corp., 2009 WL 1124953, at *14 (D.V.I. Apr. 24, 2009) (“where
an employer reserves to itself the absolute discretion to modify, amend or alter the rules without
                                                  36
     Case: 1:14-cv-00081-WAL-GWC Document #: 72 Filed: 08/31/20 Page 37 of 37



such a reading of the covenant of good faith and fair dealing would appear to automatically render

virtually every alleged wrongdoing by an employer a violation of the covenant, effectively

negating any concepts of contract or fraudulent or deceitful conduct which are integral elements

of this claim. This is clearly not its intended meaning, and Plaintiff has cited no legal authority that

suggests otherwise.

        For the foregoing reasons, the Court will enter summary judgment in favor of Defendant

on Plaintiff’s claim that Defendant violated the duty of good faith and fair dealing.

                                        IV.     CONCLUSION

        Based on the foregoing, the Court will grant in part and deny in part Defendant’s Amended

Motion for Summary Judgment. 12 Specifically, the Court will grant Defendant’s Motion as to

Plaintiff’s claims for wrongful termination, defamation, and breach of the duty of good faith and

fair dealing, and will deny Defendant’s Motion as to the claims for sexual harassment, retaliation

and violations of the Virgin Islands Civil Rights Act.

        An appropriate Order accompanies this Memorandum Opinion.

Date: August 31, 2020                                   _______/s/_______
                                                        WILMA A. LEWIS
                                                        Chief Judge




any input whatsoever from the employee, the employer’s personnel policies are not intended to
constitute an employment contract.”).
12
  As noted earlier, Plaintiff concedes that summary judgment is appropriate for her claims of
wrongful termination and defamation. Thus, the Court need not address these claims.
                                                  37
